Exhibit 10.1
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
This FIRST AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”) is made and
entered into as of the 11th day of August, 2010 by and between GRUBB & ELLIS
COMPANY, a Delaware corporation having an address at 1551 North Tustin Avenue,
Suite 300, Santa Ana, California 92705 (the “Company”), and THOMAS P. D’ARCY, an
individual residing at 383 Simon Willard Road, Concord, Massachusetts 01742 (the
“Executive”).
WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated as of November 4, 2009 (the “Employment Agreement”). Except as
otherwise expressly set forth herein to the contrary, all capitalized terms set
forth in this Amendment shall have the same meanings as ascribed to them in the
Employment Agreement; and
WHEREAS, the parties hereto wish to amend the Employment Agreement to provide
for certain modifications, all pursuant to this Amendment.
NOW, THEREFORE, for good and valuable consideration, receipt of which is hereby
acknowledged, the parties hereto agree as follows:
1. In Sections 2(b) and 3(d) to the Employment Agreement, each reference to
“August 1, 2010” shall be replaced with “August 1, 2011”.
2. The following replaces the first paragraph only of Section 3(f) to the
Employment Agreement in its entirety:
“(f) On the Effective Date, the Company, subject to the approval of the Board to
be obtained no later than the Effective Date (by a duly held meeting or
unanimous written consent in lieu thereof), shall grant to Executive a
restricted stock award (the “Restricted Stock Award”) of Two Million (2,000,000)
restricted shares of Common Stock. The shares of restricted Common Stock subject
to the Restricted Stock Award shall vest as follows: (i) One Million (1,000,000)
shares (the “Time Vested Shares”) which shall vest at the rate of thirty-three
and one-third percent (331/3%) on each of the three (3) successive anniversary
dates commencing on the one (1) year anniversary of the day immediately
preceding the one (1) year anniversary of the Effective Date; (ii) One Million
(1,000,000) shares (the “Initial Stock Price Performance Shares”) which shall
vest as follows: (A) in the event that for any thirty (30) consecutive “trading
days” (as defined in Section 17 below) during the period commencing on the date
first set forth above until and through the three (3)-year anniversary thereof
(the “Measurement Period”) the volume weighted average closing price per share
of the Company’s Common Stock on the exchange or market on which the Company’s
shares of Common Stock are publically listed or quoted for trading is at least
Three Dollars and Fifty Cents ($3.50), then Five Hundred Thousand (500,000) of
the Stock Price Performance Shares shall vest (the “3.50 Tranche”); and (B) in
the event that for any thirty (30) consecutive trading days during the
Measurement Period the volume weighted average closing price

 

 



--------------------------------------------------------------------------------



 



per share of the Company’s Initial Common Stock on the exchange or market on
which the Company’s shares of Common Stock are publically listed or quoted for
trading is at least Six Dollars ($6.00), then an additional Five Hundred
Thousand (500,000) of the Stock Price Performance Shares shall vest (the “6.00
Tranche”). In addition, in the event that the Executive Equity Purchase exceeds
Five Hundred Thousand ($500,000) Dollars, Executive shall be granted, upon the
establishing of the “conversion price” (as defined below), an additional number
of Stock Price Purchase Performance Shares (the “Additional Stock Price
Performance Shares”) equal to the dollar amount by which the Executive Equity
Purchase exceeds Five Hundred Thousand ($500,000) Dollars (the “Excess
Investment”) divided by the conversion price of the “Preferred Stock” (as
defined in Section 5(b)) sold in the “Preferred Financing” (as defined in
Section 5 below); provided, however, in no event shall the dollar amount of the
Excess Investment with respect to which Executive shall be entitled to receive
Additional Stock Price Performance Shares exceed One Million ($1,000,000)
Dollars. As used herein, the term “conversion price” shall mean the conversion
price of the Preferred Stock after giving effect to the outcome of the requisite
stockholder votes of the proposed amendment to the Company’s certificate of
incorporation to increase the Company’s authorized capital, and which amendment
shall be put before the Company’s stockholders for approval at the next annual
meeting of the Company’s stockholders to be held in December, 2009. In the event
that the calculation of the number of Additional Stock Price Performance Shares
results in a fractional share, the fractional share shall be rounded up to the
nearest whole share. Any Additional Stock Price Performance Shares shall be
allocated equally between the 3.50 Tranche and the 6.00 Tranche. The Stock Price
Performance Shares and any Additional Stock Price Performance Shares are
hereinafter collectively referred to as the “Performance Shares”.”
3. The following replaces Section 5(a) to the Employment Agreement in its
entirety:
“(a) The term of Executive’s employment hereunder shall commence on November 16,
2009 (the “Effective Date”) and shall initially terminate on the date
immediately preceding the four (4)-year anniversary thereof, or such earlier
time in accordance with Section 8 hereof (the “Initial Term”); provided,
however, in the event that (i) Company does not advise Executive at least ninety
(90) days prior to the expiration of the Initial Term, or (ii) Executive does
not advise the Company at least ninety (90) days prior to the expiration of the
Initial Term (and on each subsequent, successive anniversary of the Effective
Date thereafter), the term of this Agreement shall automatically be extended for
one or more additional one (1) year period(s) (as the case may be), unless
terminated earlier in accordance with Section 8 hereof (the Initial Term, plus
any one (1) year extension(s) thereof in accordance with the immediately
preceding proviso, is hereinafter referred to as the “Term”).”
4. Except as expressly set forth herein, all of the terms and conditions of the
Employment Agreement shall remain in full force and effect. In the event and to
the extent there is an inconsistency between any of the terms and provisions of
the Employment Agreement and the terms and provisions of this Amendment, the
terms and provisions of this Amendment shall govern.

 

 



--------------------------------------------------------------------------------



 



5. This Amendment shall be governed by, enforced and construed in accordance
with the provisions of Section 19 of the Employment Agreement.
6. This Amendment may be executed in one or more original, facsimile or
electronic counterparts, each of which shall constitute an original, but all of
which, when taken together, shall constitute but one instrument.
[Remainder of Page Intentionally Left Blank]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Amendment as of the
day and year first written above.

                  /s/ Thomas P. D’Arcy       THOMAS P. D’ARCY           

            GRUBB & ELLIS COMPANY
      By:   /s/ C. Michael Kojaian         C. Michael Kojaian        Chairman of
the Board     

 

 